Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of
February 3, 2012, by and among Randa Accessories Leather Goods LLC, a Delaware
limited liability company (“Parent”), Swing Acquisition LLC (“Intermediate
Sub”), a Delaware limited liability company and wholly owned subsidiary of
Parent, Swing Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Intermediate Sub (“Merger Sub”) and [                    ]
(“Stockholder”). Parent, Intermediate Sub, Merger Sub and Stockholder are each
sometimes referred to herein as a “Party” and collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, as of the date hereof, Stockholder has the sole right to vote the
number of shares of common stock, par value $0.10 per share (the “Common
Stock”), of Swank, Inc., a Delaware corporation (the “Company”), set forth
opposite Stockholder’s name on Schedule I hereto (such shares of Common Stock,
together with any other shares of Common Stock the voting power over which is
acquired by Stockholder during the period from and including the date hereof
through and including the date on which this Agreement is terminated in
accordance with its terms (such period, the “Voting Period”), are collectively
referred to herein as the “Subject Shares;” provided, that the term “Subject
Shares” shall not be deemed to include any shares of Common Stock that are held
from time to time in any of the accounts of Stockholder under The New Swank,
Inc. Retirement Plan (the “Retirement Plan”), which shares of Common Stock are
or shall be, as applicable, owned of record by the Retirement Plan and which
Parent, Intermediate Sub and Merger Sub acknowledge and agree may be voted in
certain circumstances by the trustee(s) of the Retirement Plan in its or their
sole discretion).

WHEREAS, Parent, Intermediate Sub, Merger Sub and the Company contemporaneously
herewith intend to enter into an Agreement and Plan of Merger, dated as of the
date hereof (as the same may be amended from time to time, the “Merger
Agreement”), pursuant to which Merger Sub will merge with and into the Company,
with the Company surviving as a wholly-owned subsidiary of Intermediate Sub (the
“Merger”); and

WHEREAS, as a condition to the willingness of Parent, Intermediate Sub and
Merger Sub to enter into the Merger Agreement, and as an inducement and in
consideration therefor, Stockholder is executing this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement. For the avoidance of doubt, the term “Affiliate,” as
used in this Agreement, shall have the meaning ascribed to such term in the
Merger Agreement.



--------------------------------------------------------------------------------

ARTICLE II

VOTING AGREEMENT AND IRREVOCABLE PROXY

Section 2.1 Agreement to Vote the Subject Shares. Stockholder hereby agrees
that, during the Voting Period, at any duly called meeting of the stockholders
of the Company (or any adjournment or postponement thereof), and in any action
by written consent of the stockholders of the Company, Stockholder shall, if a
meeting is held, appear at the meeting, in person or by proxy, or otherwise
cause his or her Subject Shares to be counted as present thereat for purposes of
establishing a quorum, and he or she shall vote or consent (or cause to be voted
or consented), in person or by proxy, all of his or her Subject Shares (a) in
favor of the adoption of the Merger Agreement and approval of the Merger and the
other transactions contemplated by the Merger Agreement, and (b) against any
action, proposal, transaction or agreement that would reasonably be expected to
result in a breach in any respect of any covenant, representation or warranty or
any other obligation or agreement of the Company contained in the Merger
Agreement or of Stockholder contained in this Agreement. This Agreement is
intended to bind Stockholder only with respect to the specific matters expressly
set forth in clauses (a), (b) and (c) above, and except as set forth in such
clauses, Stockholder shall not be restricted from voting in favor of, against or
abstaining with respect to any other matter presented to the stockholders of the
Company. Stockholder agrees not to enter into any agreement, commitment or
arrangement with any person the effect of which would be inconsistent with or
violative of the provisions and agreements contained in this Article II.

Section 2.2 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent, Intermediate Sub or Merger Sub any direct or indirect
ownership or incidence of ownership of or with respect to the Subject Shares.
All rights, ownership and direct and indirect economic benefits of and relating
to the Subject Shares shall remain vested in and belong to Stockholder.

Section 2.3 Effect of Change of Recommendation; Company Breach. For the
avoidance of doubt, Stockholder agrees that, during the Voting Period, the
obligations of Stockholder specified in Section 2.1 shall not be affected by
(a) any withdrawal or modification by the Board of its recommendation in favor
of the Merger and the Merger Agreement or (b) any breach by the Company of any
of its representations, warranties, agreements or covenants set forth in the
Merger Agreement.

Section 2.4 No Obligation as Director, Officer or Fiduciary. Notwithstanding
anything contained in this Agreement to the contrary, (a) Stockholder makes no
agreement or understanding herein in any capacity other than in its capacity as
a record holder and/or beneficial owner of the Subject Shares, (ii) nothing in
this Agreement shall be construed to limit or affect any action or inaction by
Stockholder or any Representatives of Stockholder in their respective capacity
as a director, officer, or other fiduciary of the Company or any Plan of the
Company, and (iii) Stockholder and the Representatives of Stockholder shall have
no liability to Parent, Intermediate Sub, Merger Sub or any of their respective
Affiliates under this Agreement as a result of any action or inaction by
Stockholder or any such Representatives acting in their respective capacity as a
director, officer, or other fiduciary of the Company or any Plan of the Company.
The term “Representatives” shall mean any director, officer, employee, agent or
other representative (collectively, “Representatives”) of Stockholder.

 

2



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

Section 3.1 Generally.

(a) Stockholder agrees that during the Voting Period, except as contemplated by
the terms of this Agreement, it shall not, and shall cause its Affiliates not
to, without Parent’s, Intermediate Sub’s or Merger Sub’s prior written consent,
(i) offer for sale, sell (including short sales), transfer, tender, pledge,
encumber, assign or otherwise dispose of (including by gift) (collectively, a
“Transfer”), or enter into any contract, option, derivative, hedging or other
agreement or arrangement or understanding (including any profit-sharing
arrangement) with respect to, or consent to, a Transfer of, any or all of the
Subject Shares, except, in each case, for Permitted Transfers (as hereinafter
defined); (ii) grant any proxies or powers of attorney with respect to any or
all of the Subject Shares; (iii) grant in favor of any person any lien of any
nature whatsoever with respect to any or all of the Subject Shares; or
(iv) knowingly or intentionally take any action that to the knowledge of such
Stockholder would have the effect of preventing, impeding, interfering with or
adversely affecting Stockholder’s ability to perform its obligations under this
Agreement. The term “Permitted Transfers” shall mean the Transfer of Subject
Shares (1) to any other person who shall have executed and delivered to Parent,
Intermediate Sub and Merger Sub a voting and support agreement substantially on
the same terms and conditions as this Agreement (2) to any spouse or lineal
descendent (whether natural or adopted), sibling, parent, other family member,
heir, executor, administrator, testamentary trustee, or (3) to any trust for the
benefit of any spouse or lineal descendent (whether natural or adopted),
sibling, parent, or other family member, or any other transfer for estate
planning purposes; provided, that in each case referred to in clauses (1),
(2) or (3), the assignee or transferee thereof agrees in writing, in form and
substance reasonably satisfactory to Parent, Intermediate Sub and Merger Sub, to
be bound by the terms of this Agreement; (4) to the Company in connection with
the exercise of Company Stock Awards, (5) pursuant to the Stock Option
Cancellation Agreement dated as of the date hereof between Stockholder and the
Company, as the same may be amended, modified, supplemented or restated, and
(6) pursuant to the requirements of the Merger Agreement.

(b) In the event of a stock dividend or distribution, or any change in the
Common Stock by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction.

(c) Stockholder agrees, while this Agreement is in effect, not to knowingly or
intentionally take or agree or commit to take any action that would make any
representation and warranty of Stockholder contained in this Agreement
inaccurate in any material respect.

 

3



--------------------------------------------------------------------------------

Section 3.2 Standstill Obligations of the Stockholder. Stockholder covenants and
agrees with Parent, Intermediate Sub and Merger Sub that, during the Voting
Period:

(a) Stockholder shall not, and shall not act in concert with any person to,
make, or in any manner participate in, directly or indirectly, a “solicitation”
of “proxies” or consents (as such terms are used in the rules of the SEC) or
powers of attorney or similar rights to vote, or seek to advise or influence any
person with respect to the voting of, any shares of Common Stock in connection
with any vote or other action on any matter, other than to recommend that
stockholders of the Company vote in favor of adoption of the Merger Agreement,
the Merger and the other transactions contemplated by the Merger Agreement.

(b) Stockholder shall not, and shall not act in concert with any person to,
deposit any of the Subject Shares in a voting trust or subject any of the
Subject Shares to any arrangement or agreement with any person with respect to
the voting of the Subject Shares, except as provided by Article II of this
Agreement.

(c) Stockholder shall not, and shall not act in concert with any person to,
directly or indirectly, initiate, solicit or knowingly encourage or facilitate
(including, in each case, by way of furnishing information) any inquiries or the
making of any proposal or offer with respect to, or any indication of interest
in, any Acquisition Proposal, engage in any negotiations or discussions
concerning any Acquisition Proposal, or provide any non-public information or
data to any person or any Representatives thereof (other than Parent,
Intermediate Sub, Merger Sub or any of the Affiliates of Parent, Intermediate
Sub or Merger Sub) that has made, or to Stockholder’s knowledge, is considering
making an Acquisition Proposal, or make any public statements with respect to
any Acquisition Proposal or any matter that relates to, supports, or could
reasonably be expected to lead to any Acquisition Proposal.

(d) Stockholder shall cease immediately any and all existing discussions,
conversations, negotiations and other communications with any person conducted
heretofore with respect to any Acquisition Proposal or any matter which, to the
knowledge of Stockholder, relates to, supports, or would reasonably be expected
to lead to any Acquisition Proposal.

Section 3.3 Appraisal Rights. Stockholder agrees not to seek appraisal or assert
any rights of dissent from the Merger that it may have under Section 262 of the
DGCL (or otherwise) and, to the extent permitted by applicable Law, Stockholder
hereby waives any rights of appraisal or rights to dissent from the Merger that
it may have under Section 262 of the DGCL.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents and warrants to Parent, Intermediate Sub and
Merger Sub as follows:

Section 4.1 Binding Agreement. Stockholder is of legal age to execute this
Agreement and is legally competent to do so and (ii) has all necessary power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement, assuming due authorization,
execution and delivery hereof by Parent,

 

4



--------------------------------------------------------------------------------

Intermediate Sub and Merger Sub, constitutes a legal, valid and binding
obligation of Stockholder, enforceable against Stockholder in accordance with
its terms (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general applicability relating to or affecting creditor’s rights, and to
general equitable principles).

Section 4.2 Ownership of Shares. Schedule I sets forth opposite Stockholder’s
name the number of shares of Common Stock over which Stockholder has the sole
right to vote or to direct the voting as of the date hereof. As of the date
hereof, Stockholder is the lawful owner of such shares of Common Stock. Except
as previously disclosed to Parent, Intermediate Sub and Merger Sub, Stockholder
does not own or hold any right to acquire any additional shares of any class of
capital stock of the Company or other securities of the Company or any interest
therein or any voting rights with respect to any securities of the Company other
than the Subject Shares. Stockholder has good and valid title to such shares of
Common Stock, free and clear of any and all Encumbrances other than those
created by this Agreement. Stockholder has not employed or engaged any
investment banker, broker or finder that is or will be entitled to any
commission or fee from Stockholder in connection with this Agreement or the
transactions contemplated hereby.

Section 4.3 No Conflicts.

(a) No filing with, or notification to, any Governmental Authority, and no
consent, approval, authorization or Permit of any other person is necessary for
the execution of this Agreement by Stockholder and the consummation by
Stockholder of the transactions contemplated hereby.

(b) None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof shall (i) result in,
or give rise to, a violation or breach of or a default under any of the terms of
any material contract, understanding, agreement or other instrument or
obligation to which Stockholder is a party or by which Stockholder or any of the
Subject Shares or Stockholder’s assets may be bound, or (iii) violate any Order
or Law applicable to Stockholder, except for any of the foregoing as could not
reasonably be expected to impair Stockholder’s ability to perform its
obligations under this Agreement.

Section 4.4 Company Takeover Proposal. Stockholder represents that it is not
engaged in any discussions or negotiations with any person (other than Parent,
Intermediate Sub, Merger Sub or any of the Affiliates of Parent, Intermediate
Sub and Merger Sub) with respect to any Acquisition Proposal or any matter that,
to Stockholder’s knowledge, relates to, supports, or would reasonably be
expected to lead to any Acquisition Proposal.

Section 4.5 Reliance by Parent, Intermediate Sub and Merger Sub. Stockholder
understands and acknowledges that Parent, Intermediate Sub and Merger Sub are
entering into the Merger Agreement in reliance upon the execution and delivery
of this Agreement by Stockholder.

 

5



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT, INTERMEDIATE SUB AND MERGER SUB

Parent, Intermediate Sub and Merger Sub hereby represent and warrant to
Stockholder as follows:

Section 5.1 Binding Agreement. Each of Parent, Intermediate Sub and Merger Sub
is a Delaware corporation duly organized and validly existing under the laws of
the jurisdiction of its organization. Each of Parent, Intermediate Sub and
Merger Sub has all necessary corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by Parent, Intermediate Sub and Merger Sub have
been duly authorized by all necessary corporate action on the part of Parent,
Intermediate Sub and Merger Sub. This Agreement, assuming due authorization,
execution and delivery hereof by Stockholder, constitutes a legal, valid and
binding obligation of each of Parent, Intermediate Sub and Merger Sub
enforceable against each of Parent, Intermediate Sub and Merger Sub in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

Section 5.2 No Conflicts.

(a) No filing with, or notification to, any Governmental Authority, and no
consent, approval, authorization or Permit of any other person is necessary for
the execution of this Agreement by Parent, Intermediate Sub and Merger Sub and
the consummation by Parent, Intermediate Sub and Merger Sub of the transactions
contemplated hereby.

(b) None of the execution and delivery of this Agreement by Parent, Intermediate
Sub and Merger Sub, the consummation by Parent, Intermediate Sub and Merger Sub
of the transactions contemplated hereby or compliance by Parent, Intermediate
Sub and Merger Sub with any of the provisions hereof shall (i) conflict with or
result in any breach of the organizational documents of any of Parent,
Intermediate Sub or Merger Sub, (ii) result in, or give rise to, a violation or
breach of or a default under any of the terms of any material contract,
understanding, agreement or other instrument or obligation to which Parent,
Intermediate Sub or Merger Sub is a party or by which Parent, Intermediate Sub
or Merger Sub or any of their respective assets may be bound, or (iii) violate
any applicable Order or Law, except for any of the foregoing as could not
reasonably be expected to impair Parent’s, Intermediate Sub’s or Merger Sub’s
ability to perform their respective obligations under this Agreement.

Section 5.3 Reliance by the Stockholder. Each of Parent, Intermediate Sub and
Merger Sub understands and acknowledges that Stockholder is entering into this
Agreement in reliance upon the execution and delivery of the Merger Agreement by
Parent, Intermediate Sub and Merger Sub.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION

Section 6.1 Termination. This Agreement shall automatically terminate, and none
of Parent, Intermediate Sub, Merger Sub or Stockholder shall have any rights or
obligations hereunder and this Agreement shall become null and void and have no
effect upon the earliest to occur of (a) the mutual written consent of Parent,
Intermediate Sub, Merger Sub and Stockholder, (b) the Effective Time, (c) the
date of termination of the Merger Agreement in accordance with its terms and
(d) the delivery of written notice by Stockholder to Parent following any
amendment to the Merger Agreement to (i) decrease the Merger Consideration, or
(ii) decrease any Award Payment applicable to Stockholder, unless, in the case
of clauses (i) or (ii), as applicable, such amendment to the Merger Agreement
has been consented to by Stockholder in writing prior to such Amendment, and
after the occurrence of such applicable event this Agreement shall terminate and
be of no further force or effect. The termination of this Agreement shall not
prevent any Party hereunder from seeking any remedies (at law or in equity)
against another Party hereto or relieve such Party from liability, in each case
for such Party’s fraud or willful breach of any terms of this Agreement.
Notwithstanding anything to the contrary herein, the provisions of Article VII
shall survive the termination of this Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Publication. Stockholder hereby permits the Company, Parent,
Intermediate Sub and Merger Sub to publish and disclose in any forms, schedules
or other documents required to be filed with the SEC (including the Proxy
Statement) by the Company, Parent, Intermediate Sub or Merger Sub, as
applicable, Stockholder’s identity and ownership of the Subject Shares and the
nature of its commitments, arrangements and understandings pursuant to this
Agreement.

Section 7.2 Further Assurances. From time to time, at the other Party’s request
and without further consideration, each Party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

Section 7.3 Fees and Expenses. Each of the Parties shall be responsible for its
own fees and expenses (including, without limitation, the fees and expenses of
investment bankers, accountants and counsel) in connection with the entering
into of this Agreement and the consummation of the transactions contemplated
hereby and by the Merger Agreement.

Section 7.4 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the Parties hereto. The
failure of any Party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other Party hereto with its
obligations hereunder, and any custom or practice of the Parties at variance
with the terms hereof shall not constitute a waiver by such Party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

7



--------------------------------------------------------------------------------

Section 7.5 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):

(a) If to Parent, Intermediate Sub or Merger Sub:

Randa Accessories Leather Goods LLC

120 West 45th Street

38th Floor

New York, New York 10036

Attention:  Jeffrey O. Spiegel, Chief Executive Officer

Facsimile:  (212) 768-8585

Randa Accessories Leather Goods LLC

Columbia Centre 1

5600 N. River Road, Suite 500

Rosemont, IL 60018

Attention:  John J. Hastings, Chief Financial Officer

Facsimile:  (847) 518-8069

with a copy (which shall not constitute notice) to:

Olshan Grundman Frome

Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attention:  Robert H. Friedman, Esq.

Facsimile:  (212) 451-2222

(b) If to Stockholder:

[                    ]

c/o Swank, Inc.

656 Joseph Warner Boulevard

Taunton, Massachusetts 02780

Attention:  Jerold R. Kassner, Chief Financial Officer

Facsimile:  (508) 977-4403

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Troutman Sanders LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174

Attention:  William D. Freedman, Esq.

Facsimile:  (212) 704-5935

Section 7.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 7.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

Section 7.8 Entire Agreement; Assignment. This Agreement (together with the
Merger Agreement, to the extent referred to herein, and Schedule I) constitutes
the entire agreement among the Parties with respect to the subject matter hereof
and supersedes all prior agreements and undertakings, both written and oral,
among the Parties, or any of them, with respect to the subject matter hereof.
This Agreement shall not be assigned by operation of law or otherwise without
the prior written consent of the other Party, except that Parent, Intermediate
Sub and Merger Sub may assign all or any of their respective rights and
obligations hereunder to any direct or indirect wholly-owned subsidiary of
Parent, Intermediate Sub or Merger Sub.

Section 7.9 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

Section 7.10 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. Whenever used in this Agreement, any noun or pronoun shall be
deemed to include the plural as well as the singular and to cover all genders.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted.

Section 7.11 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware.

 

9



--------------------------------------------------------------------------------

Section 7.12 Specific Performance; Jurisdiction. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Court of
Chancery of the State of Delaware or, if under applicable Law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in the State of Delaware, this being in addition to any
other remedy to which such Party is entitled at law or in equity. In addition,
each of the Parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware or any court of
the United States located in the State of Delaware in the event any dispute
arises out of this Agreement or any of the transactions contemplated by this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware or, if under applicable Law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in the State of Delaware and (d) consents to service being
made through the notice procedures set forth in Section 7.5. Each of the
Stockholder, Parent, Intermediate Sub and Merger Sub hereby agrees that service
of any process, summons, notice or document by U.S. registered mail to the
respective addresses set forth in Section 7.5 shall be effective service of
process for any proceeding in connection with this Agreement or the transactions
contemplated hereby.

Section 7.13 Counterparts. This Agreement may be executed in counterparts
(including by facsimile), each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

Section 7.14 No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship between Stockholder, on the one hand, and
Parent, Intermediate Sub and Merger Sub, on the other hand, and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between or among the parties hereto. Without limiting the
generality of the foregoing sentence, Stockholder (a) is entering into this
Agreement solely on its own behalf and shall not have any obligation to perform
on behalf of any other holder of Common Stock or any liability (regardless of
the legal theory advanced) for any breach of this Agreement by any other holder
of Common Stock and (b) by entering into this Agreement does not intend to form
a “group” for purposes of Rule 13d-5(b)(1) of the Exchange Act or any other
similar provision of applicable Law. Stockholder is not affiliated with any
other holder of Common Stock entering into a voting agreement with Parent,
Intermediate Sub and Merger Sub in connection with the Merger Agreement and has
acted independently regarding its decision to enter into this Agreement and
regarding its investment in the Company.

[Execution page follows.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Intermediate Sub, Merger Sub and Stockholder have
caused this Agreement to be duly executed as of the day and year first above
written.

 

RANDA ACCESSORIES LEATHER GOODS LLC By:   Humphreys Accessories LP, its general
partner By:   Humphreys GP Corp, its general partner By:  

 

  Name:   Title: SWING ACQUISITION LLC

By:

  Randa Accessories Leather Goods LLC, its sole member By:   Humphreys
Accessories LP, its general partner By:   Humphreys GP Corp, its general partner
By:  

 

  Name:   Title: SWING MERGER SUB, INC. By:  

 

  Name:   Title:

 

[                    ]

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Ownership of Common Stock

 

Stockholder

  

Number of Shares